DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Receipt of Korean Patent Application Publication No. KR 2018-0069234, filed on 06/15/2018, and KR 2018-0132115, filed on 10/31/2018, is acknowledged. 

Information Disclosure Statement
The Information Disclosure Statements (IDS’s) submitted on 07/28/2020, 08/24/2021, 08/24/2021, 11/30/2021, 11/30/2021, 12/03/2021, 12/07/2021, 12/07/2021, 12/31/2021, 01/24/2022, 01/26/2022, and 02/18/2022 were considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claims 1-3, the phrase “ω represented by the following Eq. 1 is greater than or equal to 0.001 and less than or equal to 0.4 when conducting a component analysis on any one point of the light absorbing layer…Tx is a T1-dependent function value…wherein T1 is the thickness of the light absorbing layer comprising any one point of the light absorbing layer, T0 is 80 nm, and a, b, and x corresponding to the element content ratio of Mo, Ti, and O.” renders the claim indefinite, as well as the corresponding terms “Tx”, “T1”, “σx”, and “ω”.
	Firstly, it is unclear as to what parameter is attributed to ω in terms of structure and properties of the decoration member, and additionally, it is unclear as to the two given equations for F(T1), and furthermore, it is unclear as to whether the “x” in σx corresponds to the x for element concentration ratio of oxygen in terms of value or not.  The “component analysis” also lacks clarity in terms of the test parameters tested to arrive at the equations.  Therefore, the metes and bounds of the claim are not clearly defined in terms of the allowable values of the expressions and equations as set forth in instant Claim 1, and additionally, the dependent Claims 
	For purposes of Office examination, the Examiner is unable to apply prior art to the aforementioned phrase and terms due to the lack of clarity as discussed above.

	In regards to Claim 1, the parentheticals “(MoaTibOx)” render the claim indefinite.  It is unclear as to whether the parentheticals indicate and optional or exemplary embodiment, or not.  Therefore, the metes and bounds of the claim are not clearly defined, and the parentheticals render the claim indefinite.
	For purposes of Office examination, the Examiner is eschewing the parentheticals in regards to interpretation of the term.

	In regards to Claim 4, the term “hue angle h* in CIE Lch color space of the light absorbing layer” renders the claim indefinite.  It is unclear as to what parameters are utilized within the calculation for hue angle h*, and whether or not the h* value is both in the first and second ranges, or one of the ranges, and if the former, how the value can comprise two angles.  Therefore, the metes and bounds of the claim are not clearly defined, and the term renders the claim indefinite.
	For purposes of Office examination, the Examiner is interpreting the term to mean that the decoration member has a hue angle h*.

	In regards to Claim 11, the term “asymmetric-structured cross-section” renders the claim indefinite.  It is unclear as to what constitutes a cross-section to be “asymmetric-structured” and 
	For purpose of Office examination, the Examiner is interpreting the to mean that the cross-section is asymmetric in a plane of reference.

	In regards to Claim 12, the term “dichroism of ΔE*ab>1” renders the claim indefinite, as it is unclear as to what variables and parameters correspond to the measurement and expression of ΔE*ab.  Therefore, the metes and bounds of the claim are not clearly defined, and the term renders the claim indefinite.
	For purposes of Office examination, the Examiner is unable to apply prior art toe the specific aforementioned limitation.

In addition to the rejections set forth above, Claims 2-14 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2015/0212244 (Kim).
In regards to Claims 1-5 and 12, Kim teaches a metal structure body comprising a substrate, a metal layer, and a color adjustment layer (Abstract), wherein the color adjustment layer is provided on at least one surface of the metal layer (Claim 4), wherein the color adjustment layer may be used by comprising one or two or more selected from the group consisting of oxides of a metal, wherein the metal in the color adjustment layer may be two or more selected from the group of molybdenum and titanium, amongst others (¶56), and that the metal layer can comprises one or two or more selected from the group of Cu, Ni, Al, V, W, Ta, Mo, Nd, Fe, Cr, Co, Au, and Ag, wherein the metal layer may be a single or multilayered film (¶52) – corresponding to a decoration element comprising a color developing layer comprising a light reflective layer and light absorbing layer provided on the light reflective layer, and a substrate provided on one surface of the color developing layer, wherein the light absorbing layer comprises a molybdenum-titanium oxide MoaTibOx (instant Claim 1), wherein the light reflective layer is a single or multilayer comprising one or two or more types selected from the group Ti, W, Al, Cu, Ni, V, W, Ta, Mo, Nd, Fe, Cr, Co, Au, and Ag (instant Claim 5).  Although Kim does not explicitly teach the Equations 1-3 as claimed (instant Claim 1) with the Tx (instant Claim 2) and σx (instant Claim 3), nor the hue angle h* (instant Claim 4), and a dichroism ΔE*ab>1 (instant Claim 12), given that Kim teaches a substantially similar product in terms of a decoration element with substantially similar structure in layer arrangement as well as the layer composition as set forth in instant Claims 1 and 5, one of ordinary skill in the art would expect the product of Kim to inherently exhibit said properties of Claims 1-5 and 12.  
In re Boesch, 205 USPQ 21 5 (CCPA 1980).  See MPEP 2144.05, Sec. II.
Additionally, Examiner notes that it is well-settled that matters relating to ornamentation and aesthetic design changes only which have no mechanical function cannot be relied upon to patentably distinguish a claimed invention from prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  MPEP 2144.04.I.  

In regards to Claims 6-7, Kim also teaches that the structure body may have a refractive index n of more than 0 and 3 or less (¶38), and an extinction coefficient k of the color adjustment layer from 0.2 to 2.5 (¶39) wherein the n and k values implement a color via destructive interference and reduced reflectance at a specific wavelength (¶41), wherein the reflectance may have a reflectance to light having a wavelength of 300-800 nm (¶42) – corresponding to the light absorbing layer having a refractive index of 0 to 8 at a wavelength of 400 nm (instant Claim 6), wherein the light absorbing layer has an extinction coefficient of greater than 0 and less than or equal to 4 at a wavelength of 400 nm (instant Claim 7).



In regards to Claims 13-14, Kim teaches that a transparent board may be used as the substrate, and is not limited, and can be a glass board – corresponding to a substrate being a glass substrate (instant Claim 13).  As Claim 14 represents a narrowing of optional limitation of a plastic injection mold, Kim meets the limitations of Claim 14 as well.  Furthermore, the limitations of a glass substrate for a cosmetic container constitute intended use limitations.  It is well-settled that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
Given that the substrate of the product of Kim would be capable of being used as a glass substrate for cosmetic containers, one of ordinary skill in the art would recognize that it meets the said claim limitation.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Publication No. US 2005/0063067 (Phillips) teaches an optical structure includes a light transmissive substrate having a surface relief pattern applied thereon, wherein patterned layer of a reflective material is applied over portions of the surface relief pattern so as to form alphanumeric characters, bars codes, or pictorial or graphical designs. An optically active coating is applied over the patterned layer of reflective material and exposed portions of the surface relief pattern in order to provide desirable optical effects to the exposed portions of the surface relief pattern, wherein in some embodiments, the optically active coating is a color shifting thin film, or contains color shifting flakes (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN CT LI/Examiner, Art Unit 1784